*197OPINION

Per Curiam:

At the conclusion of a preliminary examination Alvin Rol and Beets, Sr., was ordered to stand trial for (1) murder (NRS 200.010; NRS 200.030); and, (2) being an ex-felon in possession of a firearm (NRS 202.360).
A timely filed petition for habeas corpus contended there was insufficient evidence to meet the requirement of probable cause set forth in NRS 171.206. The district court denied habeas and the same contention has been brought forth in this appeal.
1. The probable cause challenge to the murder charge is without merit. At this juncture we need not and do not decide whether the evidence before the magistrate would support a conviction. Cf. McDonald v. Sheriff, 89 Nev. 326, 512 P.2d 774 (1973).
2. The prosection offered neither probative nor demonstrative evidence to establish that Beets was, in fact, an ex-felon; therefore, that charge cannot stand. Cranford v. Sheriff, 91 Nev. 551, 539 P.2d 1215 (1975).
The order of the trial court denying habeas is reversed as to the ex-felon in possession of a firearm count; as to the murder count, we affirm.